          Case 1:19-cv-11305-JGK Document 1 Filed 12/10/19 Page 1 of 11



John T. Johnson
Jeffrey C. Mok
Fish & Richardson P.C.
601 Lexington Avenue
52nd Floor
New York, NY 10022-4611
Telephone: (212) 765-5070
Facsimile: (212) 258-2291
jjohnson@fr.com
jmok@fr.com

New address as of December 16, 2019:
Fish & Richardson P.C.
7 Times Square, 20th Flr.
New York, NY 10036

Attorneys for Plaintiff Embrava Pty Ltd

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                               :
Embrava Pty Ltd,                                                               :
                                                   Plaintiff,                  :
                                                                               : Civil Action No.:
                               v.                                              :
                                                                               :
Plenom A/S; and Plenom Americas, LLC,                                          : COMPLAINT
                                                   Defendants.                 :
                                                                               :
                                                                               : JURY TRIAL DEMANDED
                                                                               :
                                                                               :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                             COMPLAINT

        Plaintiff Embrava Pty Ltd (“Embrava”), by and through its attorneys, Fish & Richardson

P.C., for its Complaint, hereby alleges against Defendants Plenom A/S and Plenom Americas,

LLC (collectively “Plenom” or “Defendants”) as follows:
         Case 1:19-cv-11305-JGK Document 1 Filed 12/10/19 Page 2 of 11



                                  NATURE OF THE ACTION

                      This is a copyright infringement, breach of contract, and unfair

competition action arising out of Plenom’s willful and unauthorized reverse engineering of

software, and its willful and unauthorized copying, use, and distribution of Embrava’s

copyrighted source code.

                                           PARTIES

                      Plaintiff Embrava is an Australian propriety company having its principal

place of business at Level 38 Tower 3, International Towers Sydney, 300 Barangaroo Avenue,

Sydney, NSW 2000.

                      Upon information and belief, Defendant Plenom A/S is a Danish

corporation with a principal place of business at Pi 2, Søften, 8382 Hinnerup, Denmark.

                      Upon information and belief, Plenom Americas, LLC is Florida Limited

Liability Company with a principal place of business at 7601 N Federal Hwy, Suite 210A, Boca

Raton, FL 33487.

                                 JURISDICTION AND VENUE

                      This action arises under the Copyright Act of 1976, 17 U.S.C. § 101 et

seq., and New York state law. This Court has jurisdiction at least pursuant to 28 U.S.C. §§ 1331,

1338, and 1367.

                      This Court has personal jurisdiction over Plenom A/S because Plenom A/S

regularly conducts business within the State of New York.

                      Plenom A/S has authorized the sale of products in this District, including

the Kuando Busylight Alpha and Kuando Busylight Omega products, and the distribution of

software in this District, including the Cisco Jabber Kuando Busylight Version 1.0.9 and

Microsoft Teams Presence Integration for Kuando Busylight version 0.9.4 software.

                                                2
          Case 1:19-cv-11305-JGK Document 1 Filed 12/10/19 Page 3 of 11



                        This Court has personal jurisdiction over Plenom Americas, LLC because

Plenom Americas, LLC regularly conducts business within the State of New York.

                        Plenom Americas, LLC has authorized the sale of products in this District,

including the Kuando Busylight Alpha and Kuando Busylight Omega products and the

distribution of software in this District, including the Cisco Jabber Kuando Busylight Version

1.0.9 and Microsoft Teams Presence Integration for Kuando Busylight version 0.9.4 software.

                        Defendants Plenom A/S and Plenom Americas, LLC are each subject to

personal jurisdiction in this judicial district, at least because they have advertised, offered to sell,

sold, and/or distributed infringing products and software, including the Kuando Busylight Alpha

and Kuando Busylight Omega products and the Cisco Jabber Kuando Busylight Version 1.0.9

and Microsoft Teams Presence Integration for Kuando Busylight version 0.9.4 software, in the

United States, including in this judicial district. Defendants have, directly or through their

distribution network, purposefully placed infringing products and software into the stream of

commerce knowing and expecting them to be purchased and used by consumers in the United

States, including in this judicial district, and such infringing products and software actually have

been purchased and used in the United States and in this judicial district. Venue is proper in this

District under 28 U.S.C. §§ 1391 and 1400.

                  ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF

                        Embrava is an Australian company providing business productivity tools

that solve productivity challenges in the modern workplace.

                        Embrava’s products include a line of status light products, sold under the

name Blynclight, which can be used to display an employee’s availability in a workplace setting.

                        Blynclight products are used with a number of Unified Communications

(“UC”) software packages such as Microsoft Teams and Cisco Jabber.
                                                   3
          Case 1:19-cv-11305-JGK Document 1 Filed 12/10/19 Page 4 of 11



                       Embrava developed software (“Embrava’s UC Software”), now

incorporated into its “Embrava Connect” software used in its Blynclight products, to support UC

software packages.

                       Embrava has at all times been, and continues to be, the sole owner of the

copyright to Embrava's UC Software source code. Embrava's copyright is presently valid and

subsisting and was valid and subsisting at all times affecting the matters complained of herein.

                       Australia and the United States are both signatories to the Berne

Convention which provides, inter alia, that a member country will afford the same treatment to

works from another member country as it does to works from its own country. Thus, Embrava's

UC Software source code, subject to Australian copyright, is protected by U.S. Copyright law in

the United States.

                       The source code for Embrava’s UC Software was developed in Australia

by persons who are not nationals, domiciliaries, or habitual residents of the United States.

                       Embrava’s UC Software source code has never been published.

                       Embrava’s UC Software source code is not a United States work within

the meaning of 17 U.S.C. § 101. Embrava’s UC Software source code, as a non-United States

work, is exempt from registration pursuant to 17 U.S.C. § 411.

                       Embrava’s UC Software, as part of Embrava Connect, is provided to users

through a download link on Embrava’s website that provides for the downloading of installation

files. Before installation of Embrava Connect, a user must agree to a License Agreement (e.g.,

an End-User License Agreement).

                       The License Agreement prohibits reverse engineering, decompiling, or

disassembly of Embrava Connect.



                                                 4
            Case 1:19-cv-11305-JGK Document 1 Filed 12/10/19 Page 5 of 11



                      The Embrava UC Software source code is not provided to customers or

otherwise distributed to third parties outside of Embrava.

                      Upon information and belief, Plenom, or a third party working on

Plenom’s behalf, downloaded Embrava Connect installation files from Embrava’s website.

                      Upon information and belief, Plenom, or a third party working on

Plenom’s behalf, reverse engineered, decompiled, or disassembled Embrava Connect to obtain

Embrava’s UC Software source code, without Embrava’s authorization.

                      Plenom, or a third party working on Plenom’s behalf, copied, without

Embrava’s authorization, Embrava’s UC Software source code into Plenom’s software (the

“Infringing Software Program(s)”) for its products which compete with Embrava’s Blynclight

products, for example Plenom’s Kuando Busylight Alpha and Kuando Busylight Omega

products.

                      The Infringing Software Programs include Cisco Jabber Kuando Busylight

Version 1.0.9 (and other versions of this software), and Microsoft Teams Presence Integration

for Kuando Busylight version 0.9.4 (and other versions of this software).

                      On information and belief, Plenom encouraged and instructed its

customers to download the Infringing Software Programs for use on Plenom’s Kuando Busylight

Alpha and Kuando Busylight Omega products.

                      Plenom distributed the Infringing Software Programs to its customers,

including through Plenom’s website.

                      Plenom issued a statement on June 13, 2019 stating that its “software

provider back in 2016 had found inspiration in software from Embrava – when developing our

Cisco Jabber integration code.”



                                                5
          Case 1:19-cv-11305-JGK Document 1 Filed 12/10/19 Page 6 of 11



                      Plenom’s statement also stated that the code was used in Plenom’s

software for Microsoft Teams.

                      On information and belief, despite Plenom’s knowledge that its Infringing

Software Programs use Embrava’s UC Software source code, Plenom has not notified its

customers to cease using the Infringing Software Programs, or to uninstall or delete the

Infringing Software Programs.

                      On information and belief, Plenom’s customers continue to use the

Infringing Software Programs.

                      Plenom’s copyright infringement, breach of contract, and unfair

competition has caused and continues to cause extensive monetary harm to Embrava, along with

harm to Embrava’s intangible proprietary rights for which Embrava has no adequate remedy at

law.

                      On information and belief, Plenom has at all times been aware of

Embrava’s ownership of Embrava’s UC Software source code, and has taken all of the actions

complained of herein willfully and with the intent to harm Embrava.

                                            COUNT I
                                (Direct Copyright Infringement)

                      Embrava repeats and realleges each and every allegation above as if fully

set forth herein.

                      Embrava is the sole owner of all right, title, and interest in the copyright to

Embrava’s UC Software source code.

                      By, its actions, alleged above, including, among other things, duplicating,

and distributing Embrava’s UC Software source code (and preparing derivative works),



                                                 6
          Case 1:19-cv-11305-JGK Document 1 Filed 12/10/19 Page 7 of 11



including through the creation, deployment, installation, and/or use of Plenom’s Infringing

Software Programs, Plenom directly infringed Embrava’s copyright.

                       Plenom’s direct copyright infringement of Embrava’s copyright has been

deliberate, willful and in utter disregard of Embrava’s rights.

                       Embrava has been damaged in an amount to be proven at trial.

                       Embrava has no adequate remedy at law and is entitled to injunctive relief

pursuant to 17 U.S.C. § 502(a).

                                            COUNT II
                            (Contributory Copyright Infringement)

                       Embrava repeats and realleges each and every allegation above as if fully

set forth herein.

                       By, among other things, intentionally encouraging and inducing its

customers to download, install, and/or use the Infringing Software Programs which include

unauthorized copies of Embrava’s UC Software source code, Plenom committed contributory

copyright infringement.

                       Plenom’s contributory copyright infringement of Embrava’s copyright has

been deliberate, willful and in utter disregard of Embrava’s rights.

                       Embrava has been damaged in an amount to be proven at trial.

                       Embrava has no adequate remedy at law and is entitled to injunctive relief

pursuant to 17 U.S.C. § 502(a).

                                            COUNT III
                                      (Breach of Contract)

                       Embrava repeats and realleges each and every allegation above as if fully

set forth herein.


                                                 7
           Case 1:19-cv-11305-JGK Document 1 Filed 12/10/19 Page 8 of 11



                       The Embrava Connect License Agreement is a binding contract between

Embrava and Plenom.

                       Embrava has fully performed or tendered all performance required under

the Embrava Connect License Agreement.

                       By its conduct as alleged above Plenom has breached at least the License

Agreement’s prohibition of reverse engineering, decompiling, or disassembly of Embrava

Connect.

                       As a direct and proximate result of Plenom’s conduct, Embrava has

suffered and continues to suffer disruption of its business relationships and the loss of clients and

potential clients, and devaluation of its business.

                       Plenom’s breach of contract has caused and will continue to cause

Embrava substantial injury, including but not limited to actual damages, lost profits, and the

diminution in value of its business. Plenom has been unjustly enriched by its actions.

                       Plenom’s breach of contract was intentional, knowing, willful, malicious,

fraudulent, and oppressive. Embrava is entitled to an award of exemplary damages and

reasonable attorneys’ fees.

                                             COUNT IV
                                       (Unfair Competition)

                       Embrava repeats and realleges each and every allegation above as if fully

set forth herein.

                       Embrava has invested substantial labor, skill, and expenditures in

developing its valuable property rights and benefits in Embrava’s UC Software source code.

                       Plenom misappropriated Embrava’s substantial labor, skill, and

expenditure in bad faith by, among other things, intentionally, knowingly, willfully, and

                                                  8
           Case 1:19-cv-11305-JGK Document 1 Filed 12/10/19 Page 9 of 11



maliciously violating the contractual obligations of the Embrava Connect License Agreement

and using Embrava’s UC Software source code obtained through unauthorized reverse

engineering, decompiling, or disassembly for its own commercial advantage.

                       As a direct and proximate result of Plenom’s conduct, Embrava has

suffered and continues to suffer disruption of its business relationships and the loss of clients and

potential clients, misappropriation of its skills and expenditures, and devaluation of its valuable

property rights, benefits, and business, and damages in an amount to be proved at trial.

                       Plenom’s misappropriation of Embrava’s substantial skills and

expenditures has caused and will continue to cause Embrava substantial injury, including, but not

limited to actual damages, lost profits, and the diminution in value of its valuable property rights

and benefits. Plenom has been unjustly enriched by its misappropriation of Embrava’s

substantial skills and expenditures.

                       Plenom’s misappropriation of Embrava’s substantial skills and

expenditures was intentional, knowing, willful, malicious, fraudulent, and oppressive. Embrava

is entitled to an award of exemplary damages and reasonable attorneys’ fees.

                       Embrava has no adequate remedy at law and is entitled to injunctive relief

to protect its substantial skills and expenditures and valuable property rights and benefits as well

as Embrava’s legitimate business interests. Embrava will continue to suffer irreparable harm

absent injunctive relief.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Embrava respectfully requests judgment against Defendants as

follows:

               Find that Plenom has infringed Embrava’s copyright in Embrava’s UC Software

               source code directly and contributorily;
                                                  9
Case 1:19-cv-11305-JGK Document 1 Filed 12/10/19 Page 10 of 11



    Find that such infringement was willful;

    Find that Plenom has breached the Embrava Connect License Agreement;

    Find that Plenom has unfairly competed with Embrava;

    Find a substantial likelihood that Plenom and its customers will continue to

    infringe Embrava’s intellectual property unless enjoined from doing so;

    Issue a preliminary and permanent injunction enjoining Plenom and all persons,

    firms and corporations acting in concert with Plenom, from directly or indirectly

    infringing Embrava’s copyright,

    Order Plenom to render a full and complete accounting to Embrava for Plenom’s

    profits, gains, advantages or the value of the business opportunities received from

    the foregoing acts of infringement, breach, and unfair competition;

    Enter judgment for Embrava against Plenom for all damages suffered by Embrava

    and for any profits, gains, advantages, or the value of the business opportunities

    received by Plenom attributable to Plenom’s infringement of Embrava’s

    intellectual property, breach of contract, and unfair competition in amounts to be

    determined at trial;

    Order that Plenom notify its customers to cease using the Infringing Software

    Programs;

    Order that Plenom retrieve and destroy all copies of the Infringing Software

    Programs from its customers and others to whom Plenom distributed copies;

    Order that Plenom permanently delete from its computer systems all copies or

    portions of copies of Embrava’s UC Software source code;




                                      10
       Case 1:19-cv-11305-JGK Document 1 Filed 12/10/19 Page 11 of 11



            Award Embrava costs and disbursement of this action, including reasonable

            attorneys’ fees and costs;

            Award Embrava pre-judgment and post-judgment interest, to the fullest extent

            available, on the foregoing; and

            Grant such other, further and different relief as the Court deems just and proper.

                               DEMAND FOR JURY TRIAL

       Plaintiff Embrava demands a trial by jury on all issues so triable in this action.


Dated: December 10, 2019

                                            /s/Jeffrey C. Mok
                                            John T. Johnson
                                            Jeffrey C. Mok
                                            Fish & Richardson P.C.
                                            601 Lexington Avenue
                                            52nd Floor
                                            New York, NY 10022-4611
                                            Telephone: (212) 765-5070
                                            Facsimile: (212) 258-2291
                                            jjohnson@fr.com
                                            jmok@fr.com

                                            New address as of December 16, 2019:
                                            Fish & Richardson P.C.
                                            7 Times Square, 20th Flr.
                                            New York, NY 10036

                                            Attorneys for Plaintiff Embrava Pty Ltd




                                               11
